Citation Nr: 0106152	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a).


WITNESSES AT HEARING ON APPEAL

Appellant, two of her children, and her sister-in-law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had recognized guerrilla service on May [redacted], 1944, 
the date of his death.  

This matter initially came before the Board of Veterans" 
Appeals (Board) on appeal from administrative actions of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and the Director, Compensation and 
Pension Service of the VA that declared a forfeiture against 
the appellant pursuant to 38 U.S.C.A. § 6103(a).  In July 
1997, the Board issued a decision finding that the forfeiture 
was properly declared.  Thereafter, a timely appeal of that 
decision was filed with the United States Court of Veterans 
Appeals (Court).  She was represented in her appeal to the 
Court by approved Counsel.  The Office of General Counsel for 
VA represented the Secretary of VA in the appeal to the 
Court.  The parties filed a Joint Motion for Remand in 
October 1998, requesting that the Court vacate the Board 
decision and remand the case to the Board for additional 
development and readjudication.  The Court granted the joint 
motion later that same month.  The case was then returned to 
the Board for compliance with the directives in the Court's 
order and the Joint Motion for Remand.

The Board subsequently remanded the case to the RO in June 
1999 for further development and compliance with the 
directives in the Joint Motion.  The requested development 
was accomplished and the case is now returned to the Board 
for review on the merits.


FINDINGS OF FACT

1. In May 1959, the appellant's dependency and indemnity 
compensation (DIC) was terminated based on a field 
investigation conducted in March 1959 at which time the 
appellant admitted that she had a marital relationship 
with F.C. from 1945 to 1953, and that out of their 
relationship, four children were born.

2. In a May 1974 deposition, taken in conjunction with her 
reapplication for DIC benefits in 1971, the appellant 
stated that her husband-and-wife relationship with F.C. 
terminated in 1953, and that she had not resumed her 
marital relationship with F. C. since that time.

3. In June 1974, the appellant's DIC benefits were restored, 
effective March 10, 1971.

4. An October 1994 field investigation included interviews 
with various disinterested persons who stated that the 
appellant had married F. C. after the veteran's death in 
1944, had continued to live with F. C. as husband and wife 
to the present time, and had concealed the fact of her 
remarriage and continued marital relationship with F. C. 
in order to establish her entitlement to DIC benefits.

5. There is lay evidence of record, including F. C.'s and 
others' sworn statements, that he was ceremoniously 
married to F.R. in March 1938, and that their marriage was 
never officially terminated.

6. There is no official documentary evidence of a marriage 
between F.C. and F.R. in 1938, or of a marriage between 
the claimant and F.C. in 1944 or anytime thereafter.

7. The official birth records of the children born of the 
relationship between the claimant and F. C., indicate that 
the claimant was the mother, that F. C. was the father and 
each parent was "married".

8. There is clear evidence of record, including sworn 
statements of disinterested third parties, that the 
claimant and F. C. continued to live together and to hold 
themselves out as husband and wife after the veteran's 
death and after September 19, 1962.

9. The appellant has made and conspired to make false or 
fraudulent statements over the years in order to obtain 
and retain her DIC benefits.


CONCLUSION OF LAW

The appellant has forfeited all right, claims and benefits 
under all laws administered by the VA (except laws pertaining 
to insurance benefits).  38 U.S.C.A. § 6103(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Summary

The veteran died in May 1944.  Appellant, the veteran's 
surviving spouse, applied for and received DIC benefits in 
May 1954, as the unremarried widow of the veteran.  At that 
time she made a written statement, to the effect, that the 
marriage to the veteran was the first and only marriage for 
both of them.

An unannounced field investigation in 1959, conducted at the 
residence in San Marcelino, Zambales disclosed that appellant 
had lived in a husband-and-wife relationship with F. C. and 
that four children had been born to them.  Both the appellant 
and F. C. confirmed this relationship.  The birth 
certificates of the children indicated that Appellant and F. 
C. were "married".  Baptismal records of the children 
indicated that they were "legitimate".  Upon being 
confronted with another's statement, the Appellant in a 
second sworn deposition, acknowledged that her previous 
statement was false and that actually her marriage to the 
veteran was her second, but her first husband had died before 
the war.  She denied remarriage to F. C. but admitted that 
she had held herself out to be married because she was 
"ashamed to state that we were not married..."  At the time 
of her deposition in 1959, Appellant initially indicated that 
she and F. C. had lived together from 1945 until November 
1958, during which time she was reputed to be F.C.'s wife in 
the community.  She later changed this and stated that they 
only lived together as husband-and-wife until 1953, and she 
just "happened to see him" in November 1958.

Thereafter, the VARO informed appellant that she was not 
entitled to DIC as an unremarried widow of the veteran.  
Appellant appealed, and the Board, in October 1959, concluded 
that she was not entitled to receive DIC benefits as an 
unremarried widow of the veteran because her conduct was 
found to be such as to provide a reasonable inference of 
remarriage and Appellant had not met her burden of showing by 
clear and convincing evidence that she had remained the 
unremarried widow of the veteran.

In March 1971, Appellant resubmitted a claim for DIC benefits 
as an unremarried widow of the veteran, reporting that her 
relationship with F.C. terminated in 1953.  She also listed 
her official residence as being Buhawen, Aglao, San 
Marcelino, Zambales.  

In support of her claim, Appellant submitted two affidavits 
that indicated she had been living in Manila since April 
1971, with her sister-in-law, and during that period she had 
no marital relationship with any living man.  Thereafter, in 
1972, Appellant submitted a statement that she was living in 
Zambales again.  

A field investigation was conducted in May 1974.  A search of 
public records in San Marcelino, Zambales, revealed no 
evidence of ceremonial remarriage of Appellant from 1971 to 
present.  In a deposition, Appellant asserted that her 
husband-and-wife relationship with F.C. terminated in 1953, 
and that she had not resumed her marital relationship with 
him since that time.  She indicated that she had lived in Bo 
Buhawen until 1972.  Since 1972, she had lived in Bo Laoag, 
where she had a store.  Depositions of the appellant's 
neighbors indicated that she had lived in marital 
relationship with F. C., for many years until he had left for 
Manila about 7 to 10 years earlier.  In a sworn deposition, 
F. C. indicated that he had been living and working in Manila 
since 1953.  He further stated that he and Appellant had 
lived in a marital relationship from 1944 until 1953; 
however, they had never ceremonially married.  He stated that 
they did not have a marital relationship since then because, 
in truth he preferred male companionship.  He did admit that 
in his employment records, Appellant and their children were 
listed as his spouse and dependents.

In an administrative decision, dated June 1974, the RO 
determined that Appellant was entitled to DIC benefits as the 
unremarried widow of the veteran.  It was found that, based 
on her statements, that as of March 10, 1971, she was neither 
married nor living with anyone in a relationship which would 
bar entitlement to benefits.

In November 1974, an unsigned and undated letter, addressed 
to N.B.E., was received reporting that Appellant had legally 
married F. C. during the Japanese occupation in San 
Marcelino, Zambales.  No action was taken on this letter.  

In June 1986, another letter was received purportedly signed 
by three people who asserted that Appellant was married to F. 
C.  A field investigation was requested regarding the 
veracity of the letter.  The report of field investigation, 
dated September 1986, conducted in Bo. Laoag, indicated that 
the three people who had supposedly signed the letter, denied 
authorship.  The field investigator also researched the local 
registry which went back to 1902, but failed to find any 
evidence that Appellant and F. C. were legally married to 
each other.  The examiner did not travel to either Bo. Aglao 
or B. Buhawen.  The investigator also did not attempt to 
contact F. C. as information obtained from Appellant's 
neighbors indicated that he seldom came to San Marcelino.  

An administrative decision, dated in December 1986, found 
that the field investigation had revealed no facts or 
findings that Appellant had either remarried or lived with 
another man in an ostensible marital relationship after 
September 19, 1962; and since January 1, 1971 (in compliance 
with amended VA regulations), that she was not remarried and 
not living with another man and holding herself out openly to 
the public as the wife of another man. 

In early October 1994, a field investigation was conducted to 
verify whether Appellant was still living and whether she had 
remarried or was living with any man in a husband and wife 
relationship.  The investigation was conducted in San 
Marcelino, Zambales.  When the investigators arrived at the 
Appellant's reported residence, she was not there but F. C. 
was present in the house.  F. C. informed the investigators 
that actually he and Appellant were legally married to each 
other in San Marcelino, Zambales during or shortly after the 
war.  He further stated that they had never been maritally 
separated - only physically separated for the intent and 
purposes of misleading the VA.  He had stayed in Manila only 
until Appellant's claim was again approved; he then returned 
home to San Marcelino and resumed living with Appellant at 
her reported residence where he had been residing since then 
to the present.  

The October 1994 investigation report also noted that 
Appellant returned to her residence during F. C.'s interview 
and vehemently denied F. C.'s statements.  She even told F. 
C. that "you are a traitor, how can you do that to me when 
you even benefited from my pension".  Two other witnesses 
were interviewed, C. L. and A. L., husband and wife, who 
stated that they had witnessed the wedding of Appellant and 
her first husband before the war, and that Appellant and F. 
C. had not been separated except for purposes of influencing 
Appellant's claim for VA benefits.  They further indicated 
that Appellant maintained another residence outside of San 
Marcelino, in Subic, in case the VA should conduct another 
investigation so that she could say that she had again left 
F. C. in San Marcelino and they were living separately.

Again, the October 1994 Field Investigation report indicated 
that an attempt was made to officially verify the purported 
marriage of Appellant and F. C. at the Office of the Local 
Civil Registrar.  However, marriage records from 1941 to 1945 
were no longer complete and the available records failed to 
show any such marriage between them.  Another search was also 
conducted at the local church parish were they allegedly were 
married; however, this too was futile as the records had been 
damaged and the Registry Book was only available from 1952.  

Shortly thereafter, the RO did, in fact, receive a VA Form 
572 and handwritten statement, from Appellant requesting a 
change of address to an address in Subic Zamballes where she 
asserted she had been living.

A proposed administrative decision was issued in February 
1995 and a final administrative decision was issued in May 
1995, which found that the VA had determined that Appellant 
had knowingly, intentionally, and fraudulently given false 
and material evidence for the purpose of establishing 
entitlement to DIC benefits as the unremarried widow of the 
veteran.  Appellant was advised of this decision, and her 
benefits were suspended.

Appellant submitted a joint affidavit, dated in June 1995, 
wherein the two witnesses stated that they knew Appellant 
personally, and that she had not remarried since the 
veteran's death.  In an August 1995 joint affidavit, two 
other witnesses stated that they knew F. C. personally, and 
that he had married another woman in March 1938.

During a March 1996 personal hearing, Appellant acknowledged 
that she had had a relationship with F. C. and that he 
supported her during the war.  She stated that they parted 
company in 1958 and they had not held themselves out as 
husband and wife since then.  The hearing officer commented 
to Appellant that at the time of the October 1994 interview 
with F. C., he had been at her place of residence.  The 
appellant then indicated that F. C. was interviewed at a 
store that they jointly owned.  

Appellant's daughters testified at the hearing that F. C. 
occasionally came home, but never slept in the house, nor 
could his relationship with Appellant be considered a marital 
one.  The appellant's sister-in-law vouched for the good 
character of the appellant and stated that F. C. had reported 
the relationship because he was no longer receiving money 
from Appellant.

Following the Board's remand in June 1999, another field 
examination was conducted in August 1999, in San Marcelino, 
Zambales.  The examiners' final report, dated in September 
1999, related that Appellant was reluctant to answer 
questions relating to her marital status, "that led to her 
daughters to coach her in their own dialect as noticed by the 
Field Section Chief who knows their dialect."  Depositions 
were obtained from C. L., who had been interviewed previously 
in 1994, as well as from C. L.'s son E. L. and his wife N. L.  
These three were considered disinterested parties with no 
relationship to Appellant or F. C.

C. L. indicated that she did not know whether Appellant and 
F. C. were ever legally married; however, they had lived 
together as husband and wife for many years until the 
present.  However, she added that F. C. was currently living 
in a separate room within the same compound due to his 
"rotten feet which emit foul odor".  She further stated 
that they had lived together in the same dwelling there in 
Laoag, San Marcelino, continuously, and as far as she knew 
they were formerly residing in Brgy. Aglao, also in San 
Marcelino.  

E. L. indicated that F. C. and Appellant were his long time 
neighbors.  Since his childhood he had known F. C. and 
Appellant as husband and wife.  He further stated that they 
had lived together continuously during the entire time.  He 
indicated that he had finished three years of college.

N. L. indicated that she had lived in the community since 
1978 and had known F. C. and Appellant as husband and wife 
living together since then.  She too, indicated that due to 
F. C.'s current foot condition he was living on his own in 
the same compound as Appellant and the family.  She indicated 
that she had completed her high school education.

Appellant stated in her sworn deposition that F. C. was her 
"former husband" but "he do not like me anymore".  She 
indicated that F. C. was currently living in the same 
compound where she was "temporally residing".  Upon further 
questioning Appellant acknowledged that her current residence 
was her permanent address; however, she had a house in Subic, 
Zambales.  Appellant denied that she and 
F. C. were ever legally married and the reason F. C. stated 
otherwise in 1994 was because she would not share her VA 
pension with him.  She acknowledged that people in the 
community knew F. C. and herself as husband and wife as well 
as the father of her children.  Appellant stated that her 
educational level was only second grade.

F. C. stated in his sworn deposition that he was married to 
F. R.  He described Appellant as his former mistress.  He 
considered her his mistress because he was always married to 
F. R. during their relationship.  However, she was no longer 
his mistress because "[w]e are already very old and our 
relationship does not matter to us anymore."  He 
acknowledged that while working in Manila, he used to send 
money to Appellant and their children.  He also described the 
residence where they then lived as "[o]ur house" and that 
Appellant had it improved to a bungalow once she started 
receiving her VA benefits again.  He indicated that he had 
returned to live permanently in San Marcelino in 1988 but had 
lived in a different house.  In 1989 or 1990 he moved to a 
house in the same compound as their former house where 
Appellant lived.  When that house was destroyed by volcano, 
Appellant moved to same house but he stayed in the store even 
after it ceased to operate.  When asked why he did not reside 
in his house with Appellant, C. F. replied that he did not 
love Appellant anymore and also Appellant did not like him to 
live with her because her pension would be cut.  He too 
acknowledged that their neighbors still considered them to be 
husband and wife.

Applicable Law

Under 38 U.S.C. § 6103(a), "[w]hoever knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary ... shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary."  

With regard to Appellant's entitlement to DIC benefits, 
"[t]he term 'surviving spouse' means ... a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death ... and who  has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held ... herself out openly to the public to be the spouse of 
such other person."  See 38 U.S.C. § 101(3).

Legal analysis

Initially, the Board notes there is no documentary evidence 
that Appellant and 
F. C. were ever legally married.  Furthermore, many 
disinterested witnesses over four decades, have provided 
sworn statements that Appellant and F. C. were never 
ceremoniously married and, in fact, F. C. remained legally 
married to another woman whom he married in 1938 (although 
this marriage also could not be verified by any official 
record).  Thus, with regard to the appellant's repeated 
statements and sworn testimony that she and F. C. were never 
ceremoniously married, the Board finds that the evidence of 
record is insufficient to establish that such statements are 
false or fraudulently made.

The Board must now address whether Appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning whether she had not lived with another person and 
held herself out openly to the public to be the spouse of 
such other person since the veteran's death and after 
September 19, 1962.  In this regard, the Board concludes that 
Appellant did repeatedly make and cause to be made false and 
fraudulent statements that she had only lived with F. C. in a 
marital relationship from 1944 to 1953.  The Board notes that 
the unexpected field examination in 1994 revealed that F. C. 
was living in Appellant's official permanent residence.  Her 
testimony in March 1996 also indicated that she and 
F. C. owned a business, a store, together.  This is in direct 
contradiction to her earlier sworn statements that she had 
virtually lost all contact with F. C. for years after 1953.  
There is also evidence that the change of address form and 
personal statement submitted to the VARO immediately after 
the field examination in March 1994, were false and 
fraudulent and made with the specific intent to influence her 
VA DIC benefits by showing that she was again living 
separately from F. C.  Appellant, F. C., and the third 
parties deposed in 1999, all confirmed that Appellant had 
lived in the same compound for many years, and even the same 
house until the roof was destroyed during a volcanic 
eruption.  The Appellant further indicated in 1999 that she 
had held herself out openly to the public to be the spouse of 
F. C. and the people in the community still considered them 
to be husband and wife.  

Thus, the Board finds that the Appellant did live with F. C. 
and held herself out openly to be his spouse.  Furthermore, 
the Board finds that the evidence clearly shows that the 
relationship between Appellant and F. C. continued beyond 
1953 to the present, with the Appellant continuing to 
represent herself as his wife in the community.  The Board 
notes that both Appellant and F. C. contend that they have 
not had sexual relations in many years; however, this 
information is actually irrelevant to this determination as 
sexual relations is not a factor to be considered in 
determining entitlement to DIC benefits as a surviving 
unremarried spouse.  

Thus, the Board concludes that Appellant knowingly, 
deliberately, and intentionally presented materially false 
and fraudulent statements to the VA relating to the question 
of whether she was entitled to VA DIC benefits as an 
unremarried widow of the veteran, and due to such actions, 
she has forfeited her rights to VA benefits (aside from 
insurance benefits).

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2000).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.



ORDER

Forfeiture was properly declared against the appellant 
pursuant to the provisions of 38 U.S.C.A. § 6103.  The appeal 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


